Moyer, C.J.,
dissenting.
{¶ 17} I respectfully dissent from the majority decision with respect to the sanction it imposes on respondent.
{¶ 18} Respondent had a sexual relationship with a client he was representing in a domestic relations case. The client was unemployed, receiving counseling for having attempted suicide, and struggling with drug use. She was in danger of losing custody of her children but lacked the funds needed to pay for legal assistance. She consented to the sexual relationship with respondent based on her understanding that in exchange respondent would not charge her legal fees. Respondent orchestrated the relationship with full knowledge of his client’s desperate financial problems and fragile emotional state.
{¶ 19} Respondent then steadfastly denied their relationship in a deposition under oath. He continued to lie about his misconduct for two years.
{¶ 20} In Cleveland Bar Assn. v. Feneli (1999), 86 Ohio St.3d 102, 712 N.E.2d 119, we imposed an 18-month suspension, with only six months stayed, upon an attorney who had sexual relations with a client and proposed to reduce the fees owed to him in exchange for sexual favors. The lawyer in Feneli did not lie to conceal his misconduct and still he received a more severe sanction than the one the majority imposes upon respondent in this case.
{¶ 21} I would sanction respondent’s exploitive and deceitful behavior by suspending him from the practice of law for two years with only one year stayed on the conditions imposed by the majority.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.